EXHIBIT 10(iii)(A)(2)

AMENDMENT TO EMPLOYMENT AGREEMENT

AMENDMENT effective as of January 1, 2007, between THE INTERPUBLIC GROUP OF
COMPANIES, INC. (“Interpublic”) and FRANK MERGENTHALER (“Executive”).

WITNESSETH:

WHEREAS, Interpublic and Executive are parties to an Employment Agreement made
as of July 18, 2005, as amended on September 12, 2007 (collectively, the
“Agreement”);

WHEREAS, as of January 1, 2007, Interpublic and Executive agreed that
Executive’s car and club allowances would be discontinued and that Executive’s
base salary would be increased by a corresponding amount as a result;

NOW, THEREFORE, in consideration of the mutual promises set forth herein and in
the Agreement, the parties hereto, intending to be legally bound, hereby amend
the Agreement effective January 1, 2007, as follows:

1. Incorporation by Reference. All provisions of the Agreement are hereby
incorporated herein by reference and shall remain in full force and effect
except to the extent that such provisions are expressly modified by the
provisions of this Amendment.

2. Allowances. Sections 6.04 and 6.05 of the Agreement are hereby deleted in
their entirety.

IN WITNESS WHEREOF, Interpublic, by its duly authorized officer, and Executive
have caused this Amendment to the Agreement to be executed.

 

The Interpublic Group of Companies, Inc.     Executive BY:   /s/ Timothy
Sompolski       /s/ F. Mergenthaler   Timothy Sompolski       Frank Mergenthaler
 

Executive Vice President,

Chief Human Resources Officer

      DATE:   5/1/08     DATE:   3/24/08